Citation Nr: 1427682	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  13-06 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Birmingham, Alabama


THE ISSUE

Entitlement to a clothing allowance for the year 2012.

(Rating claims for the right knee, a claim of service connection for sleep apnea, and a claim for automobile and adaptive equipment or adaptive equipment only, are the subjects of a separate Board decision.)


ATTORNEY FOR THE BOARD

S. Coyle, Counsel








INTRODUCTION

The Veteran served on active duty from July 1976 to January 1985.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2012 decision of the Department of Veterans Affairs Medical Center (VAMC) in Birmingham, Alabama.


FINDING OF FACT

The Veteran's service-connected low back disability requires a brace, which tends to wear or tear his clothing.


CONCLUSION OF LAW

The requirements for eligibility for a clothing allowance for the year 2012 are met.  38 U.S.C.A. §§ 1162, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.810 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a clothing allowance for the year 2012, due to additional wear or tear on his clothing from a back brace issued by VA for the purpose of treating the Veteran's service-connected lumbar spine disability.  The Veteran received clothing allowances for his back brace in 2010 and 2011.  

Under 38 U.S.C.A. § 1162, VA will pay a clothing allowance to each veteran who because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which the Secretary determines tends to wear out or tear the clothing of the veteran.


A veteran who has a service-connected disability is entitled to an annual clothing allowance if (1) the disability is the loss or loss of use of a hand or foot and an examination or hospital report discloses that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing because of such disability; (2) the Under Secretary for Health (formerly the Chief Medical Director) or such designee certifies that because of his service-connected disability a prosthetic or orthopedic appliances which tend to wear or tear clothing is worn; or (3) the Under Secretary for Health (formerly the Chief Medical Director) or such designee certifies that because of physician-prescribed medication for the veteran's service connected skin disability irreparably damages the veteran's outer garments. 38 C.F.R. § 3.810.

The Veteran receives compensation for several service-connected disabilities, including a low back disability.  This disability is not the loss or loss of use of a hand or foot, nor is it a skin condition.  Therefore the question is whether a prosthetic or orthopedic appliance which tends to wear or tear clothing is worn due to the Veteran's service connected disability.  See id. 

After the Veteran filed for a clothing allowance in July 2012, he was referred to the prosthetics department at the Birmingham VAMC for evaluation of his brace.  The Veteran reported for the evaluation in August 2012.  The record of that visit states that the Veteran was wearing his brace, and that he needed a new one because his old one was worn out.  An order for a new brace was entered.

The prosthetics examiner sent a handwritten note to the Prosthetics and Sensory Aids Service, dated August 2012, stating that the Veteran reported for the evaluation and that he was wearing his brace.  There were no further comments.  

In the March 2013 statement of the case (SOC), the Program Manager of the Prosthetics and Sensory Aids Service found that the Veteran had not received a back brace since 2004.  She indicated that the brace issued to the Veteran at that time was an "off the shelf (non custom) brace greater than 7 years old" with a "life expectancy of 6 months to 1 year" with continued wear.  Although the wording of the SOC is rather vague and nonspecific, the rationale for the denial it appears to be that if the back brace was being worn as prescribed, and to the extent that it was causing irreparable wear and tear on outer garments, it would have been in need of replacement prior to the date of application for clothing allowance.

Inherent in this argument is an admission that back braces can cause wear and tear on clothing, which is the requirement under 38 C.F.R. § 3.810.  

The Veteran asserts that he was using his back brace as directed.  He also asserts that his brace is not a non-custom brace as noted in the SOC, but that it was custom fitted to him by the prosthetics department at the Birmingham VAMC.

The Veteran is competent to attest to the frequency of use of his back brace.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  There is nothing in the record which diminishes his credibility in this regard.  

The Program Manager of the Prosthetics and Sensory Aids Service has provided no rational basis for her conclusion.  Nowhere in the record does it indicate that the Veteran was wearing a non-custom brace with a limited life expectancy.  Even if this was true, however, the argument that the brace should have been replaced early if indeed it was causing wear and tear on clothing is not compelling.  That a back brace issued in 2004 should have worn out prior to 2012 is irrelevant to the question of whether the Veteran's use of the brace in 2012 led to wear and tear on his clothing.  Even if the Veteran did not wear this brace until 2012, he could still be entitled to a clothing allowance for that year.  However, the August 2012 record from the prosthetics department confirms that the Veteran was wearing the brace, that it had reached the end of its life, and that it needed a replacement.  The Veteran also received a clothing allowance for the same brace in 2010 and 2011, which was not addressed in the SOC.  

Just as mere conclusion by a medical doctor is an insufficient basis for a medical opinion, the Program Manager's conclusory statements are similarly inadequate and, therefore, lacking in probative value.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a mere conclusion by a medical professional is insufficient to allow the Board to make an informed decision as to what weight to assign to the underlying opinion). 

Resolving all reasonable doubt in favor of the Veteran, an annual clothing allowance for the 2012 calendar year is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A clothing allowance for the year 2012 is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


